Citation Nr: 1524012	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to December 1989 and December 1990 to May 1991, to include service in the Southwest Asia theater of operations.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

By way of background, the Veteran initiated his claim for service connection for multiple sclerosis in January 2011.  At that time, and in numerous statements provided since that time, the Veteran has reported exposure to environmental toxins during his service in the Gulf War.  A review of the Veteran's DD-214 shows he does have confirmed service in Saudi Arabia.  In a November 2012 rating decision the RO denied the Veteran's claim, indicating the disability was not incurred in service.  The RO also determined the disability did not manifest to a compensable degree within seven years of the Veteran's discharge from active duty, and as such, did not warrant presumptive service connection pursuant to 38 C.F.R. § 3.309(a).  The Veteran has appealed the November 2012 decision.   

In April 2013, the Veteran was afforded a VA multiple sclerosis examination.  At that time, the examiner determined the Veteran does have a confirmed diagnosis of multiple sclerosis.  The examiner concluded the Veteran's disability did not initially manifest during his period of active duty; however, the examiner did not state whether the Veteran's private treatment reports and lay statements establish the disability manifested within 7 years of his discharge from active duty.  Moreover, the Veteran was not afforded a Gulf War Protocol examination to determine whether his MS is the result of his service in Southwest Asia.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the April 2013 VA medical opinion does not fully address all potential theories of entitlement in this case.  

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness, or from a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, or from any diagnosed illness which the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to:  (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317. 

The Board also observes the Veterans Benefits Administration's Training Letter dated February 4, 2010, which provides guidance relative to handling disability claims from veterans with service in Southwest Asia.  See Veterans Benefits Administration Training Letter 10-01 (Feb. 4, 2010).  In part, this letter states: 

"After the initial Operations Desert Shield and Desert Storm, Congress set forth statutory directives, codified at 38 U.S.C. § 1117, upon which the regulations at 38 C.F.R. § 3.317 are based.  These laws address a range of chronic disabilities reported by Veterans who served in Southwest Asia that do not correspond to recognized categories of diseases.  The directives and regulations defined such disabilities as "undiagnosed illnesses;" however, subsequent amendments to 38 U.S.C. § 1117 expanded the definition of a chronic disability to include certain diagnosed illnesses with inconclusive etiologies."  

Additionally, this letter provides comprehensive guidance relative to requesting medical opinions from VA examiners for claims which fall within the above-noted statutory and regulatory directives.  To date, the RO has not afforded a VA examination or obtained a medical opinion in accordance with the guidance in this Training Letter.  As such, the Board finds a new examination and medical opinion are warranted in this case.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA Gulf War examination by a physician with sufficient expertise in neurological disorders, to determine the etiology of the Veteran's multiple sclerosis.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Then, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's multiple sclerosis:

a) is a chronic multi-symptom disability of unknown etiology; or

b) manifested within 7 years of the Veteran's discharge from active duty. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner should discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.





By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

